Citation Nr: 0739664	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  06-32 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than February 1, 
2006 for an award of additional compensation for a spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to July 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an award letter of the Department of 
Veterans Affairs (VA) Regional Office (RO) in March 2006 that 
notified that his spouse had been added as a dependent on his 
compensation award effective February 1, 2006.  The veteran 
perfected a timely appeal of this effective date to the 
Board.

In October 2007, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.


FINDINGS OF FACT

1. The veteran submitted a copy of his marriage certificate 
in March 1969.

2. In a July 1993 rating decision, the RO increased the 
veteran's combined rating for service-connected disabilities 
from 20 percent to 40 percent, effective April 8, 1993; the 
award commenced on May 1, 1993.

3. The veteran was informed by a July 1993 letter that 
veterans having a rating of 30 percent or more for service-
connected disabilities may be entitled to additional 
compensation for a spouse, but such letter did not inform the 
veteran that he was required to submit additional evidence of 
dependency, even if such evidence had already been submitted 
to VA, in order to receive additional compensation for a 
spouse.




CONCLUSION OF LAW

The criteria for an effective date of May 1, 1993, for the 
payment of additional compensation for a dependent spouse 
have been met.  38 U.S.C.A. §§ 1115, 1135, 5110, (West 2002); 
38 C.F.R. § 3.401(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

II. Earlier Effective Date

The veteran essentially argues that he is entitled to an 
effective date earlier than February 1, 2006 for an award of 
additional compensation for a spouse.  Specifically, he 
argues that the effective date for such award of additional 
compensation should be the date that he became eligible for 
such additional compensation, which is the date that the 
combined rating for his service connected disabilities was 
increased to 40 percent.

A veteran entitled to receive compensation for service-
connected disability rated at not less than 30 percent is 
entitled to additional compensation for a dependent spouse.  
38 U.S.C.A. §§ 1115, 1135.

The effective date of an award of additional compensation for 
a dependent is the latest of the following dates: (1) Date of 
claim, which is (i) the date of veteran's marriage if the 
evidence of the event is received within 1 year of the event, 
and (ii) the date notice is received of the dependent's 
existence, if evidence is received within 1 year of the 
Department of Veterans Affairs request; (2) Date dependency 
arises; (3) Effective date of the qualifying disability 
rating provided evidence of dependency is received within 1 
year of notification of such rating action; (4) Date of 
commencement of veteran's award.  38 C.F.R. § 3.401(b); See 
38 U.S.C.A. § 5110(f), (n).

The record reflects that VA received the veteran's marriage 
certificate in March 1969 and a Declaration of Status of 
Dependants from the veteran in January 2006.  The documents 
indicate that the veteran had the same spouse at both times.

The record also reflects that, in a July 1993 rating 
decision, the RO increased the veteran's combined rating for 
service-connected disabilities, from 20 percent to 40 
percent, effective April 8, 1993.  In a July 1993 letter, the 
RO informed the veteran of his increased combined evaluation 
to 40 percent, with an award commencement date of May 1, 
1993.  The July 1993 letter also advised the veteran to read 
an enclosed VA Form 21-8764, and informed the veteran that VA 
Form 21-8764 contained important information about rights to 
receive his benefit.  The July 1993 letter also notes that VA 
Form 21-8764 was enclosed.

VA Form 21-8764, as it was in effect in July 1993, states, in 
relevant part, that veterans having a rating of 30 percent or 
more for service-connected disabilities may be entitled to 
additional compensation for a spouse, dependent parents, or 
unmarried children under 18, and that the additional benefit 
for a spouse is payable in a higher amount upon receipt of 
evidence establishing that the spouse is a patient in a 
nursing home or so disabled as to require the aide and 
attendance of another person.  It also states, under the 
heading "Conditions Affecting Rights to Payments", the 
following: "If you have a disability rating of 30% or more, 
you must promptly advise us of any change in the status of 
your dependents."  See VA Form 21-8764, February 1990.

In light of the above, the Board finds that entitlement to an 
effective date of May 1, 1993 for an award of additional 
compensation for a spouse is warranted.  The veteran became 
entitled to receive additional compensation for a dependent 
spouse when his compensation for service-connected disability 
became rated at not less than 30 percent on April 8, 1993.  
The date of commencement of the veteran's increased rating 
award was May 1, 1993, which is also later than the date of 
the veteran's marriage, and the date notice was received by 
VA of the veteran's marriage, which was in March 1969.

The Board notes that, in this case, the veteran did not 
actually submit evidence of dependency during the one-year 
period after his notification of the July 1993 rating action, 
which granted him an increased rating to not less than 30 
percent.  However, the veteran had submitted such evidence of 
his marriage in March 1969, and the July 1993 notification 
simply stated that veterans having a rating of 30 percent or 
more for service-connected disabilities may be entitled to 
additional compensation for a spouse, and that, if the 
veteran had a disability rating of 30 percent or more, he 
must promptly advise VA of any change in the status of his 
dependents.  Such notification letter did not request any new 
information regarding the veteran's dependents for which he 
had already submitted information and whose status had not 
changed, and there is no indication in the letter that the 
veteran was required to submit additional evidence of 
dependency, even if such evidence had already been submitted 
to VA, in order to receive additional compensation for a 
spouse.

In short, the veteran had already submitted to VA evidence of 
the current status of his spouse and had not submitted 
evidence that such spousal status had changed, and VA had not 
informed the veteran that any new evidence of dependency was 
required in order for him to receive additional compensation 
for his spouse.  Therefore, the veteran had, in effect, 
complied with VA regulations requiring that he provide 
evidence of dependency within one year of notification of 
such rating action, having submitted such evidence in March 
1969, which is well-before the one-year period after the July 
1993 notification letter, and the veteran had no reason to 
think that he had not.  Accordingly, an effective date for an 
award of additional compensation for a spouse of May 1, 1993 
is warranted.



ORDER

Entitlement to an effective date for an award of additional 
compensation for a spouse of May 1, 1993 is granted, subject 
to the law and regulations governing the award of monetary 
benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


